Hall, Justice.
This is an appeal from a divorce case originally filed by the wife with a cross complaint by the husband. An interlocutory order was entered in 1971 giving custody of the five children and the 34-acre farm to the father, but, at the final hearing, the trial court awarded the wife the divorce, custody of the only remaining minor to the mother along with a one-fifth undivided interest in the farm as a property division and alimony, and $500 attorney fees. The husband appeals from this decision claiming it is against the weight of the evidence. We disagree and affirm. Collins v. Collins, 231 Ga. 683 (203 SE2d 524) (1974). Similarly we will not disturb the award of an undivided one-fifth interest in the farm as alimony *174and division of the property interests of the parties.
Submitted December 29, 1975
Decided February 2, 1976.
Bennett, Pedrick & Bennett, E. Kontz Bennett, Sr., for appellant.
Rudolph Chambless, for appellee.
Since the only minor daughter was seventeen years old, the court properly allowed the child’s choice to control its custody award upon finding the mother was not unfit. Code Ann. § 30-127; Hardy v. Hardee, 225 Ga. 585 (170 SE2d 417) (1969). There is no merit to the contention that the trial judge was biased by the misbehavior of the husband as the trial court similarly admonished the wife in attempting to keep order in the proceedings. West v. West, 228 Ga. 397 (185 SE2d 763) (1971). There being no merit in the enumerations of error of the husband, the judgment of the trial court is affirmed.

Judgment affirmed.


All the Justices concur.